DETAILED ACTION
The 08/23/2021 Applicant Initiated Suspension of Action has ended and the Application has returned to active Examination. 

This is the First Office Action on the Merits and is directed towards claims 1-20 as originally presented and filed on 12/20/2019.

This application is subject to Multiple Double patent rejections as set forth below.

Notice of Pre-AIA  or AIA  Status
Priority is claimed as set forth below, accordingly the earliest possible effective filing date based on this application depending from Continuations in Part (CIP) is 01 February 2015 (20150201).

The present application, effectively filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application is a continuation under 35 U.S.C. § 120 of U.S. Patent Application No. 16/567,915, filed 11 September 2019, which is a continuation under 35 U.S.C. § 120 of U.S. Patent Application No. 16/014,711, filed 21 June 2018, now U.S. Patent No. 10,452,079, which is a continuation under 35 U.S.C. § 120 of U.S. Patent Application No. 15/296,155, filed 18 October 2016, now U.S. Patent No. 10,216,196, which is a continuation-in-part of U.S. Patent Application No. 15/171,119, filed 02 June 2016, now U.S. Patent No. 9,494,943, which is a continuation under 35 U.S.C. § 120 of U.S. Patent Application No. 15/047,781, filed 19 February 2016, now U.S. Patent No. 9,384,666, which is a continuation-in-part of U.S. Patent Application No. 14/837,114, filed 27 August 2015, now U.S. Patent No. 9,298,186, which is a continuation-in-part of U.S. Patent Application No. 14/611,253, filed 01 February 2015, now U.S. Patent No. 9,139,199; U.S. Patent Application No. 15/296,155, U.S. Patent Application No. 15/171,119 and U.S. Patent Application No. 15/047,781 claim the benefit under 35 U.S.C. § 119(e) of U.S. Provisional Patent Application No. 62/276,895, filed 10 January 2016; U.S. Patent Application No. 15/296,155 claims the benefit under 35 U.S.C. § 119(e) of U.S Provisional Patent Application No. 62/306,678, filed 11 March 2016 (“Parent Applications”).  See MPEP §201.07[R-08.2017].  In accordance with MPEP §609.02 [R-07.2015] Section A. 2 and MPEP §2001.06(b)[R-08.2017] (last paragraph), the Examiner has reviewed and considered the prior art cited in the Parent Application.  Also in accordance with MPEP §2001.06(b) [R-08.2017]  (last paragraph), all documents cited or considered ‘of record’ in the Parent Application are now considered cited or ‘of record’ in this application.  Additionally, Applicant(s) are reminded that a listing of the information cited or ‘of record’ in the Parent Application need not be resubmitted in this application unless Applicants desire the information to be printed on a patent issuing from this application.  See MPEP §609.02 [R-07.2015] Section A. 2.  Finally, Applicants are reminded that the prosecution history of the Parent Application is relevant in this application.  See e.g., Microsoft Corp. v. Multi-Tech Sys., Inc., 357 F.3d 1340, 1350, 69 USPQ2d 1815, 1823 (Fed. Cir. 2004) (holding that statements made in prosecution of one patent are relevant to the scope of all sibling patents).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20150039213 A1 to STEFAN; Frederic et al. (Stefan) in view of the MPEP section 2144.04 and further in view of US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04.
Regarding claims 1, 10 and 16 Stefan teaches in for example the Figure(s) reproduced immediately below:

    PNG
    media_image1.png
    512
    727
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    718
    503
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    344
    745
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    387
    762
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    421
    759
    media_image5.png
    Greyscale

and associated descriptive texts a method comprising, One or more computer-readable non-transitory storage media embodying software that is operable when executed by a computing device of an autonomous vehicle 10 of a plurality of autonomous vehicles in para:
[0025] In FIG. 1, "10" denotes a vehicle which is equipped with the apparatus according to the invention. An autonomous parking assistance module 20 serves to carry out maneuvers for removing a vehicle from a location and parking said vehicle at a location whenever another road user needs to pass through the respective entranceway parking place (EPP). Such an parking assistance module 20 is preferably capable, on the one hand, of taking over control of the lateral movement of the vehicle (i.e. the steering of the steering wheel) and, moreover, also the control of the longitudinal movement, (i.e. the control of the accelerator pedal and transmission) of the vehicle without the driver or with the driver being located on board.

to, and A system comprising: one or more processors of a computing device of an autonomous vehicle of a plurality of autonomous vehicles and one or more computer-readable non-transitory storage media coupled to one or more of the processors, the one or more computer-readable non- transitory storage media comprising instructions operable when executed by one or more of the processors to cause the system to:
determining that a first autonomous vehicle B at a first location is to relocate to a second location 300, wherein a pathway EPP for the first autonomous vehicle B to reach the second location 300 is blocked by one or more second autonomous vehicles A in Fig. 2 step S70 and S80 and Fig. 4 as explained in for example, paras:
“[0028] The detection of an entrance request of another vehicle can be carried out in different ways: in one embodiment, the entrance request can be implemented in the form of a wireless data exchange between the vehicle requesting entry via the EPP and the parked vehicle (for example via communication from vehicle to vehicle). This refinement is advantageous in so far as it permits early detection of the entry request and any waiting time for the vehicle requesting the entry to the EPP is avoided. In addition, the parked vehicle therefore has more time to carry out the maneuver for removal from the parking space. This refinement is therefore advantageous, in particular, in the case of an entry request by fire service vehicles since they require immediate access, for example to a burning building. 

[0034] If, according to the determination in step S50, the parking place is an EPP, in step S70 monitoring for an entry request for entry via the EPP is carried out as soon as the driver has left the vehicle (S60), i.e. it is determined whether incoming vehicles have to drive via the EPP. If this is the case according to the determination in step S80, a maneuver for removal of the vehicle from the EPP is prepared.

[0035] FIG. 3 shows in this respect a schematic illustration of an example in which a vehicle "A" has just been parked at an EPP. In the example the parking place is therefore an EPP since it is necessary for a vehicle to pass though this location in order to enter the private garage 300 which is located behind the curb 350 in the vicinity of the EPP. A vehicle "B" approaches and wishes to drive into the private garage 300. The vehicle "B" requests entry via the EPP from the vehicle "A".”  

computing coordinated movements for a plurality of autonomous vehicles  B comprising the first autonomous vehicle A and the one or more second autonomous vehicles B in Figures 2-5 steps S80 above as explained in paras:
“[0030] A central coordination and monitoring module 50 is responsible for coordinating and monitoring the data flow between the modules 20, 30 and 40 described above, the actions described below with reference to the flowchart in FIG. 2 being able to be carried out in particular.

[0034] If, according to the determination in step S50, the parking place is an EPP, in step S70 monitoring for an entry request for entry via the EPP is carried out as soon as the driver has left the vehicle (S60), i.e. it is determined whether incoming vehicles have to drive via the EPP. If this is the case according to the determination in step S80, a maneuver for removal of the vehicle from the EPP is prepared.


wherein: the coordinated movements are computed to allow the first autonomous B vehicle to reach the second location 300 as shown in figures 3-5; and 

the coordinated movements include having the first autonomous vehicle B wait until after at least one of the second autonomous vehicles A performs its coordinated movements as shown in figures 2-5, step S100 as explained in for example paras:  
“[0036] Subsequently, the parked vehicle must initiate a maneuver for removal ("un-parking") from the location. In the example in FIG. 3, the vehicle "A" activates its parking assistance module to initiate a maneuver for removal from the location. The maneuver for removal from the location should be carried out here (S90) in such a way that the necessary movement of the vehicle is minimized, thereby saving energy and reducing the risk of an accident, other road users are not disrupted and an access area is provided which permits the vehicle "B" to drive into the private garage 300.”

[0037] FIG. 4 shows in a merely schematic form the situation which is brought about as soon as the vehicle "A" has moved out of the location. As soon as the entry possibility has been provided, in step S100 the entry request is considered to be terminated. In the present example, according to FIG. 4 the vehicle "B" can then drive into the private garage 300 and park there. As soon as this has taken place, vehicle "A" is informed., ; and 

causing the plurality of autonomous vehicles A and B to execute the coordinated movements as shown in figures 2-5, steps S80, S90 S120 and Fig. 5 above as explained in paras [0036]+.
 
While it is considered that Stefan teaches the invention as explained above, if Applicant is of the opinion that Stefan does not expressly teach, inter alia that each of the vehicles A and B are “autonomous vehicles” or that the “determining”, “computing” and  “causing” are performed by a “central computing device” then resort should be had to the teachings of the MPEP section 2144.04, especially subsections V. MAKING PORTABLE, INTEGRAL, SEPARABLE, ADJUSTABLE, OR CONTINUOUS and VI. REVERSAL, DUPLICATION, OR REARRANGEMENT OF PARTS wherein it is understood that separating, duplicating and/or rearranging the parts of Stefan would be an obvious matter of design choice.  One of ordinary skill would be motivated to duplicate the number of autonomous vehicles A that have the autonomous parking system of Stefan and to “separate” the functions and “rearrange” the parts of Stefan for the express benefit of providing vehicles A, B and all of the other vehicles in Fig. 3 with the autonomous capabilities taught by Stefan so that all of the autonomous vehicles have the ability to autonomously un-park and repark themselves.  Such a duplication and rearrangement would allow the driver of the duplicate autonomous vehicle B as shown in figures 3-5 to leave autonomous vehicle B in the middle of the street so that autonomous vehicle B autonomously parks itself in location 300 without the driver having to wait for vehicle A to perform its maneuvers and get out of the way.  Further, in the condition where there is more than one vehicle A blocking the private garage 300, all blocking vehicles would be able to be un-parked and reparked in their previous positions.
Additionally, one would be motivated to “separate”, “duplicate” and “rearrange” what computer is performing the various “determining”, “computing” and  “causing” from the individual autonomous vehicles A and B and have them performed by the “central coordination and monitoring module 50” of Stefan because no new or unexpected result is produced.  Further, Stefan already teaches “…central coordination and monitoring module 50 is responsible for coordinating and monitoring the data flow between the modules 20, 30 and 40….“ in Fig. 1 and para:
“[0030] A central coordination and monitoring module 50 is responsible for coordinating and monitoring the data flow between the modules 20, 30 and 40 described above, the actions described below with reference to the flowchart in FIG. 2 being able to be carried out in particular.” 

Accordingly, “Duplicating” the number of autonomous vehicles 10 in Stefan Fig. 1 and items A and B in Figs. 3-5 and having them still controlled by “A central coordination and monitoring module 50” would be an obvious matter of design choice.

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, it is considered that having one central computer performing the computations is an equivalent technique for the computations required by the autonomous vehicle A in order to effect the method set forth in Stefan Figs. 2-5.

As is the case here, duplicating and or Substituting autonomous driving for manual driving is an equivalent technique of driving a vehicle.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of inter alia separating, duplication and rearranging the parts of Stefan to provide autonomous parking abilities to a plethora of vehicles controlled by a central computer as taught by at least both Stefan and the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the vehicle B of Stephan would include the ability to park itself autonomously controlled by “central coordination and monitoring module 50” as taught by both Stefan and the MPEP as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art of Stefan as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

While it is considered that the combination of Stefan and the MPEP above teach the claimed limitations as explained above with regard to, inter alia the duplication of the autonomous vehicles and control of a plethora autonomous vehicles via a central computer, resort may also be had to the teachings of the Springwater figures reproduced below:

    PNG
    media_image6.png
    558
    693
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    540
    658
    media_image7.png
    Greyscale


 And associated descriptive texts to show it would be obvious to, inter alia duplicate the number of autonomous vehicles, i.e. transporters 118, used to autonomously park vehicles in an automated parking garage instructed by the central computer 104  in for example, paras:
“[0007] Finally, all known prior art automated parking structures involve highly specialized construction within buildings built to enclose the system of tracks, racks, and lifts required by the automated system. Prior art systems cannot easily be installed within existing garages. Despite fifty years of invention in the field of automated parking, most of the existing systems have not progressed far beyond their prototype stage. The reason such systems have not received market acceptance is the inherent inflexibility of the prior art systems.

[0008] What is needed is a system of semi-autonomous vehicle transporters linked through wireless connections and directed by a central computer which can be installed in existing garages as well as new garages constructed to optimize its benefits.

[0043] Upon arrival to the designated floor 202, the elevator stops and its doors open, and the transporter 118B moves onto one circulation path area 216, shown in FIG. 1B as the area in front of the elevators 110. As stated above, the transporter 118B is instructed by the central computer 104 to travel to the parking space 204. The circulation path selected by the central computer 104 in the present example is shown by the arrows in FIG. 1C. As shown in FIG. 1B, the movements of the other transporter 118B are coordinated with the movements of the selected transporter 118 to store the selected transporter, whereby all movements are directed by the central computer 104 through specific protocols sent to each of the selected transporters 118.

[0044] The flexibility of the present system 100 is based on the ability of the central computer 104 to coordinate the movement of each transporter independently 118 of other transporters 118 to create whichever dynamic circulation path or paths are suitable for storage and/or retrieval of a particular vehicle 99. In operation, the circulation path is dynamic or effectively "floats" along the parking floor to where it is needed to provide efficient access for storage and/or retrieval for one or more vehicles 99. Although the example in FIG. 1B illustrates a simple execution of transporter movements, it is apparent to one skilled in the art that more complex executions of movement may result from increasing the number of vehicles 99 stored on a floor. Similarly, simpler executions of transporter movements are apparent to one skilled in the art by decreasing the number of vehicles 99 stored on a floor. The coordination of this execution causes each of the selected transporters 118 to execute the unique protocols provided by the central computer 104 defining the timing, direction, speed and extent of movement for each transporter 118. Each transporter 118 preferably relays its position to the transporter tracking system periodically or in real time to confirm that the instructed movements have been executed and have proceeded according to plan. In addition, each transporter 118 preferably utilizes its proximity to prevent any collisions or mishaps from occurring during the execution.”
	
Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here the control “technique” of the autonomous vehicles in Springwater is considered and equivalent technique of that set forth in Stefan.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of, inter alia duplicating the number of automated vehicles in a parking garage and controlling them to coordinate their movements via a central computer as taught by at least Springwater above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the automated vehicles A and B of Stefan would include the ability to be parked in an “existing garage” as well as the automated parking garage as taught by Springwater as known in the art as explained in Springwater para:
 [0008] “What is needed is a system of semi-autonomous vehicle transporters linked through wireless connections and directed by a central computer which can be installed in existing garages as well as new garages constructed to optimize its benefits.”.  

One would be motivated to combine the teachings of Stefan and Springwater for the express benefit of the vehicle of Stefan to be able to communicate with the central computer 104 of Springwater to automatically park itself in an existing garage using the automated parking garage system of Springwater without needing the use of Springwater’s transporter 118 to reach its “assigned parking space”.  Such a combination provides the benefit of freeing up a transporter 118 to be able to move a different vehicle that does NOT have the teachings of Stefan or is incapable of making the movements required in order to park or unpark the vehicle A or B in the garage of Springwater.  This speeds up the parking and unparking process so that the drivers “substantial” wait time during peak hours can be reduced as explained in Springwater para [0003]:
“In addition, since the system depends on the carrier(s) to store and retrieve the vehicles, the system may take a substantial amount of time to retrieve or store a vehicle during peak parking/retrieval times.” 

Springwater teaches the obviousness of using central computer 104 to command the transporters which would include the autonomous vehicles of Stefan, each transporter/autonomous vehicle also has “onboard computer 418 “  that undertakes immediate corrective action and then relays that to the central computer 104 to communicate to “any other transporters and/or devices, if needed, such that a collision will be avoided” in para:
“[0074] The onboard computer 418 also preferably manages the proximity sensors 414 of the transporter 118 as well as communicates information pertaining to the sensors to the central computer 104. In the event that any proximity sensors 414 sense that the transporter 118 is too close to another object, the sensor(s) will relay the appropriate signal to the onboard computer 418. The onboard computer 418 will then undertake immediate corrective action and communicate this information to the central computer 104. The central computer 104 will then modify the protocol for that transporter 118 as well as any other transporters and/or devices, if needed, such that a collision will be avoided. In one embodiment, the onboard computer 418 collects diagnostic data concerning available battery power, motor performance and other information from onboard sensors and transmits such data through the communication system to the central computer 104.”
Accordingly, allowing the central computer of Springwater to control the autonomous vehicles of Stefan in an existing parking garage would provide for the coordination and prevention of collisions of the vehicles during the parking or unparking process.


Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of Springwater to and modify the prior art combination of Stefan and the MPEP as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”

Regarding claims 2 and 11 and the limitation wherein the coordinated movements are computed to be executed sequentially by the plurality of autonomous vehicles see the teachings of Stefan figures 2, and 3-5 above wherein it is understood that the movements of vehicles A and B are clearly “executed sequentially”.

Regarding claims 3, 12 and 17 and the limitation wherein at least one of the coordinated movements for a particular one, i.e. vehicle B of Stefan in figures 3-5 above, of the plurality of autonomous vehicles A and B and any other vehicles per the MPEP is computed to be performed after a predetermined delay wherein given the Broadest Reasonable Interpretation (BRI) it is understood that “waiting time” connotes a “after a predetermined delay “ because the “waiting time” is the time it would take for autonomous vehicle A to get out of the way which “delays” the arriving vehicle B and is therefore a predetermined “waiting time” for said arriving/parking vehicle B, as explained in for example Stefan paras:
“[0028] The detection of an entrance request of another vehicle can be carried out in different ways: in one embodiment, the entrance request can be implemented in the form of a wireless data exchange between the vehicle requesting entry via the EPP and the parked vehicle (for example via communication from vehicle to vehicle). This refinement is advantageous in so far as it permits early detection of the entry request and any waiting time for the vehicle requesting the entry to the EPP is avoided. In addition, the parked vehicle therefore has more time to carry out the maneuver for removal from the parking space. This refinement is therefore advantageous, in particular, in the case of an entry request by fire service vehicles since they require immediate access, for example to a burning building.”

Although the claims are interpreted in light of the specification, limitations from the specification are NOT imported into the claims.  The Examiner must give the claim language the broadest reasonable interpretation (BRI) the claims allow.

See MPEP 2111.01 Plain Meaning [R-10.2019], which states

II.    IT IS IMPROPER TO IMPORT CLAIM LIMITATIONS FROM THE SPECIFICATION 

"Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment." Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). See also Liebel-Flarsheim Co. v. Medrad Inc., 358 F.3d 898, 906, 69 USPQ2d 1801, 1807 (Fed. Cir. 2004) (discussing recent cases wherein the court expressly rejected the contention that if a patent describes only a single embodiment, the claims of the patent must be construed as being limited to that embodiment); E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) ("Inter US-20100280751-A1 1pretation of descriptive statements in a patent’s written description is a difficult task, as an inherent tension exists as to whether a statement is a clear lexicographic definition or a description of a preferred embodiment. The problem is to interpret claims ‘in view of the specification’ without unnecessarily importing limitations from the specification into the claims."); Altiris Inc. v. Symantec Corp., 318 F.3d 1363, 1371, 65 USPQ2d 1865, 1869-70 (Fed. Cir. 2003) (Although the specification discussed only a single embodiment, the court held that it was improper to read a specific order of steps into method claims where, as a matter of logic or grammar, the language of the method claims did not impose a specific order on the performance of the method steps, and the specification did not directly or implicitly require a particular order). See also subsection IV., below. When an element is claimed using language falling under the scope of 35 U.S.C. 112(f)  or pre-AIA  35 U.S.C. 112, 6th paragraph (often broadly referred to as means- (or step-) plus- function language), the specification must be consulted to determine the structure, material, or acts corresponding to the function recited in the claim, and the claimed element is construed as limited to the corresponding structure, material, or acts described in the specification and equivalents thereof. In re Donaldson, 16 F.3d 1189, 29 USPQ2d 1845 (Fed. Cir. 1994) (see MPEP § 2181- MPEP § 2186).

In Zletz, supra, the examiner and the Board had interpreted claims reading "normally solid polypropylene" and "normally solid polypropylene having a crystalline polypropylene content" as being limited to "normally solid linear high homopolymers of propylene which have a crystalline polypropylene content." The court ruled that limitations, not present in the claims, were improperly imported from the specification. See also In re Marosi, 710 F.2d 799, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) ("'[C]laims are not to be read in a vacuum, and limitations therein are to be interpreted in light of the specification in giving them their ‘broadest reasonable interpretation.'" (quoting In re Okuzawa, 537 F.2d 545, 548, 190 USPQ 464, 466 (CCPA 1976)). The court looked to the specification to construe "essentially free of alkali metal" as including unavoidable levels of impurities but no more.).” 

Regarding claims 4, 13 and 18 and the limitation wherein the particular one of the plurality of autonomous vehicles is the first autonomous vehicle see the teachings of Stefan with regard to the camera system being used to monitor for an entry request when “vehicles slow down and stop in the direct vicinity) wherein the predetermined delay connotes the time it takes to recognize that the vehicle has stopped in the vicinity.  Further, as explained in Stefan para [0028] with regard to “fire services” requiring “immediate access” to a burning building because the parked vehicle has vacated the EPP, it would make sense for the vehicle to wait a predetermined amount of time that is the time of arrival of the fires services minus the amount of time it takes to “unpark” so that the vehicle only moves at the last minute such that it prevents another vehicle from attempting to park in the space that will be vacant if the vehicle leaves before fire services arrive.  That is to say, that if “an entry request by fire service vehicles” is acted upon too quickly and the autonomous vehicle A in Fig 3 opens up the EPP as shown in Fig. 4, some other non-autonomous vehicle like the another of the other vehicles besides A and B shown in Fig. 4, may attempt to or successfully park in the EPP which would then block immediate access by fire services.

Regarding claims 5, 14 and 19 and the limitation wherein at least one of the coordinated movements for a particular one of the plurality of autonomous vehicles is computed to be performed after determining performance of a movement by another one of the plurality of autonomous vehicles see the teachings of Stefan wherein it is understood that Vehicle B is parked after determining performance of a movement by another one of the plurality of autonomous vehicles, i.e. vehicle A is unparked.
Regarding claims 6, 15 and 20 and the limitation wherein the particular one of the plurality of autonomous vehicles is the first autonomous vehicle and the another one of the plurality of autonomous vehicles is one of the second autonomous vehicles see the teachings of Stefan above wherein it is understood that the vehicles will have to wait for each other to perform their respective actions in order to park or unpark.

Further, see the teachings of the rejection of corresponding parts of claim 1 above with regard to the rearrangement of the parts of Stefan wherein it is understood that “rearranging” how the vehicles are controlled would be obvious to one of ordinary skill in the art because the predictable result would be the automatic parking of vehicle B in parking garage 300 after moving vehicle A.

Regarding claim 7 and the limitation determining performance of the movement by the another one of the plurality of is based on one or more of: 
sensors (cameras) or markers 300 associated with one or more autonomous vehicles in an area EPP comprising the plurality of autonomous vehicles see the teachings of Stefan Figs 3-5 and paras:
“[0026] If the vehicle is parked at an EPP, an EPP identification module 30 is informed of this. The identification of an EPP can serve as a trigger signal for activating the apparatus according to the invention and can take place in various ways. According to one exemplary embodiment, the driver can activate the module manually when he parks at an EPP. In further automated embodiments, the EPP can be identified on the basis of navigation data and GPS. Furthermore, the EPP can also be identified by detecting and analyzing the shape of the curb using a remote sensing system, utilizing sensors such as radar or camera sensors (if appropriate by using image process algorithms). In addition, the road structure can also be analyzed by using image processing algorithms, in order to identify certain roadway or sidewalk configurations which are frequently present in the case of an EPP. 

[0029] In further embodiments, an entry request can also be detected by using sensors which monitor the approaching vehicles and interpret the behavior of these vehicles, for example, as an entry request. In this context it is possible, for example, for the detection of the owner of a parking place to be implemented by detecting a license place or motor vehicle identification if the corresponding data are available from a database. Furthermore, vehicles which slow down and stop in the direct vicinity (for example switch on their flashing indicator lights in order to indicate the intention to travel through the EPP) are monitored with camera assistance and identified on the basis of image processing algorithms.”; 

or sensors or markers, i.e. “certain roadway or sidewalk configurations” associated with the area see Stefan para [0026] “In addition, the road structure can also be analyzed by using image processing algorithms, in order to identify certain roadway or sidewalk configurations which are frequently present in the case of an EPP.”.  
Since the claim is set in the alternative using the limitation “or” only one limitation need be found in order to anticipate the claim.  However per the teachings of the MPEP the separation of the camera sensors from the vehicles of Stefan, duplicating the cameras and rearranging them to be located at the parking area to observe the parking conditions of blocking vehicles would be an obvious matter of design choice because no new or unexpected result would be obtained.  Indeed, it would appear to expressly benefit the autonomous vehicles of Stefan to have additional sensors located in areas outside of the vehicle in order to determine whether there is a blocking vehicle in an area where the autonomous vehicle cannot see or has not yet arrived.  As such vehicle B would have the ability to sense vehicle A is blocking and initiate the unblocking sequence preemptively such that they would not have to wait for the blocking vehicle A to move when vehicle B arrived and vehicle B would be able to just drive right into garage 300 without waiting because vehicle A was already sensed and moved as taught in Stefan para:
“[0028] The detection of an entrance request of another vehicle can be carried out in different ways: in one embodiment, the entrance request can be implemented in the form of a wireless data exchange between the vehicle requesting entry via the EPP and the parked vehicle (for example via communication from vehicle to vehicle). This refinement is advantageous in so far as it permits early detection of the entry request and any waiting time for the vehicle requesting the entry to the EPP is avoided. In addition, the parked vehicle therefore has more time to carry out the maneuver for removal from the parking space. This refinement is therefore advantageous, in particular, in the case of an entry request by fire service vehicles since they require immediate access, for example to a burning building.”

Accordingly, the prior art references teach all of the claimed elements were known in analogous art.

Per the following case law: 

In re Fout, 213 USPQ 532 (CCPA 1982), In re Siebentritt, 152 USPQ 618 (CCPA 1967)

“Express suggestion to substitute one equivalent technique for another need not be present to render such substitution obvious”

As is here, the equivalent techniques of sensing if a vehicle is blocking would be obvious to substitute for one another.

In re Oetiker , 24 USPQ2d 1443, 1445 (Fed. Cir. 1992)

“A prior art reference is analogous if the reference is in the field of applicant's endeavor or, if not, the reference is reasonably pertinent to the particular problem with which the inventor was concerned.”

In re Bozek, 163 USPQ 545 (CCPA 1969)

“Having established that this knowledge was in the art, the examiner could then properly rely, as put forth by the solicitor, on a conclusion of obviousness “from common knowledge and common sense of the person of ordinary skill in the art without any specific hint or suggestion in a particular reference.”

The combination of the known elements is achieved by a known method of sensing a vehicle is blocking access to a parking spot as taught by at least Stefan and the MPEP above.

Furthermore, all the claimed elements would continue to operate in the same manner.   Specifically, the system of Stefan would include multiple sensors and markers as taught by Stefan and the MPEP as known in the art. 

Therefore, the results would have been predictable to one of ordinary skill in the art.

Based on the above findings, it would have been obvious to one of ordinary skill in the art to provide the teachings of the MPEP to and modify the prior art combination of Stefan, the MPEP and Springwater as explained above as merely performing the same function as it/they does/do separately and being no more “than the predictable use of prior-art elements according to their established functions.” See MPEP section 2141 Examination Guidelines for Determining Obviousness Under 35 U.S.C. 103 [R-10.2019].I.
“When considering obviousness of a combination of known elements, the operative question is thus "whether the improvement is more than the predictable use of prior art elements according to their established functions." Id.”


Regarding claim 8 and the limitation the method of Claim 1, wherein the central computing device is external to the plurality of autonomous vehicles see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that Springwater teaches the external central computing device and the MPEP teaches the obviousness of the rearrangement of the parts of Stefan and Springwater.  

Regarding claim 9 and the limitation the method of Claim 1, wherein the central computing device resides in one of the plurality of autonomous vehicles see the rejection of corresponding parts of claim 1 above incorporated herein by reference wherein it is understood that Stefan teaches the central computing device resides in one of the plurality of autonomous vehicles A and the MPEP teaches the obviousness of the duplication and rearrangement of the parts of Stefan and Springwater.  


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-21 of U.S. Patent No. 10,317,913 in view of US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04.
The Claims are considered to be obvious over Springwater for at least as set forth in the table below wherein it is understood that those claims in each references not listed are substantially similar to and are therefore rejected in parallel with those that are listed below:
Instant Application
Patent 10,317,913
1, 10 and 16 in view of Springwater
1, 2, 3, 4, 5
6
6
8
7
9
8
7
10
1, 10 and 16 in view of Springwater
9


Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,317,912 in view of US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04.
The Claims are considered to be obvious over Springwater for at least as set forth in the table below wherein it is understood that those claims in each references not listed are substantially similar to and are therefore rejected in parallel with those that are listed below:
Instant Application
Patent 10,317,912
1 in view of Stefan, Springwater and the MPEP.
1, 2, 4,7, 8, 9
2, 7 and 8
2
3
3, 5, 6
4
10
5
12
6
13



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,310,514 in view of US 20150039213 A1 to STEFAN; Frederic et al. (Stefan), US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04.
The Claims are considered to be obvious over Springwater for at least as set forth in the table below wherein it is understood that those claims in each references not listed are substantially similar to and are therefore rejected in parallel with those that are listed below:
Instant Application
Patent 10,310,514
1-8  in view of Stefan and Springwater and the teachings of parking in an array and coordinating the movements of the autonomous vehicles to “unpark” a vehicle. 
1-16



Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,317,911 in view of US 20150039213 A1 to STEFAN; Frederic et al. (Stefan), US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04.
The Claims are considered to be obvious over Springwater for at least as set forth in the table below wherein it is understood that those claims in each references not listed are substantially similar to and are therefore rejected in parallel with those that are listed below:
Instant Application
Patent 10,317,913
1 in view of Stefan, Springwater and the MPEP.
1, 2, 4,7, 8, 9
2, 7 and 8
2
3
3, 5, 6
4
10
5
12
6
13



Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/722,623 in view of US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04. 
Claims 1-20 of the applications are substantially identical except for, inter alia the specific limitations of the copending application surrounding the vehicles being in an array and the coordinated movements of making an aisle perpendicular or diagonal or creating gaps in order to move the blocking vehicles to allow the first autonomous vehicle to move through the “temporary access aisle”.
As explained in the rejection of corresponding parts of claim 1 above, incorporated herein, Springwater teaches inter alia an automated parking garage including an array of vehicles that create a temporary access aisle in order to un-park a vehicle and the MPEP teaches changes in the shape, size or proportion of the aisle would be a matter of choice that would be obvious to combine with the instant application.

For example, only, the claims are considered to match each other as follows:
Claim 1 of the instant application in view of Springwater and the MPEP matches claims 1-8 of the copending application because claim 1 is coordinating the movements and Springwater and the MPEP teach the obviousness of the specifics of said movements.

Claims 8-20 of the instant application and 9-20 of the copending application are basically identical to claims 1-7 and 1-8 respectively and are considered to correlate as explained immediately above. 

This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/722,590 in view of US 20150039213 A1 to STEFAN; Frederic et al. (Stefan), US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04. 
Claims 1-20 of the applications are substantially identical except for, inter alia the specific limitations of the instant application surrounding the vehicles movements such as being coordinated sequentially or after a delay in order to move the blocking vehicles to allow the first autonomous vehicle to reach its destination
As explained in the rejection of corresponding parts of claim 1 above, incorporated herein, Stefan teaches coordinating movements including vehicle B waiting for Vehicle A to move, Springwater teaches inter alia an automated parking garage including a number of autonomous vehicles that coordinate movements in order to un-park a vehicle and the MPEP teaches inter alia that the separation duplication and/or rearrangement of the parts of Stefan and Springwater including, changes in the shape, size or proportion of the coordinated movements would be a matter of choice that would be obvious to combine with the instant application.

For example, only, the claims are considered to match each other as follows:
Claim 1 of the instant application in view of Stefan, Springwater and the MPEP matches claims 1-9 of the copending application because claim 1 is coordinating the movements and Springwater and the MPEP teach the obviousness of the specifics of said movements.

Claims 10-20 of the instant application and 8-20 of the copending application are basically identical to claims 1-9 and 1-7 respectively and are considered to correlate as explained immediately above. 

This is a provisional nonstatutory double patenting rejection.

Claims 1-20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/722,651 in view of US 20150039213 A1 to STEFAN; Frederic et al. (Stefan), US 20050207876 A1 to Springwater, Richard and the MPEP section 2144.04. 
Claims 1-20 of the applications are substantially identical except for, inter alia the specific limitations of the copending application surrounding the vehicles movements such as performing “pre-computed movements” to move the blocking vehicles to allow the first autonomous vehicle to reach its destination
As explained in the rejection of corresponding parts of claim 1 above, incorporated herein, Stefan teaches coordinating movements including vehicle B waiting for Vehicle A to move.  It is considered that the movements are precomputed in Fig. 2 prior to the actual movement of vehicle A.  Springwater teaches inter alia an automated parking garage including a number of autonomous vehicles that coordinate movements in order to un-park a vehicle and the MPEP teaches inter alia that the separation duplication and/or rearrangement of the parts of Stefan and Springwater including, changes in the shape, size or proportion of the coordinated movements would be a matter of choice that would be obvious to combine with the instant application.

For example, only, the claims are considered to match each other as follows:
Claims 1-9 of the instant application in view of Stefan, Springwater and the MPEP match claims 1-8 of the copending application because claims 1-9 are coordinating the movements and Stefan, Springwater and the MPEP teach the obviousness of the specifics of said movements.

Claims 10-20 of the instant application and 9-20 of the copending application are very similar to claims 1-7 and 1-9 respectively and are considered to correlate as explained immediately above. 

This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as teaching, inter alia, the state of the art at the time of the invention. For example:

US 20170212511 A1 to PAIVA FERREIRA; Michel Celestino et al. teaches self-automated parking lots for autonomous vehicles “moving autonomously in platoon one or more rows of already parked vehicles in order to make available a parking space for a vehicle arriving to the parking space; and moving autonomously in platoon one or more rows of parked vehicles in order to make a parked vehicle able to exit the parking space” that would be obvious to combine with the references above in for example the ABSTRACT:

“The present disclosure relates to a device and a method for self-automated parking lots for autonomous vehicles based on vehicular networking, advantageous in reducing parking movements and space. It is described a device for self-automated parking lot for autonomous vehicles based on vehicular networking, comprising: a vehicle electronic module for receiving, executing and reporting vehicle movements, a parking lot controller for managing and coordinating a group of vehicles in parking and unparking maneuvers, the vehicle module and controller comprising a vehicular ad hoc networking communication system. It is also described a method comprising moving autonomously in platoon one or more rows of already parked vehicles in order to make available a parking space for a vehicle arriving to the parking space; and moving autonomously in platoon one or more rows of parked vehicles in order to make a parked vehicle able to exit the parking space.”

US 20140278029 A1 to Tonguz; Ozan et al. teaches inter alia coordinating movements of autonomous vehicle in ZONES such as a parking lot in for example, the ABSTRACT and para [0035]:

“Methods and software for managing vehicle priority proximate to a potential travel-priority conflict zone, such as a roadway intersection, where travel conflicts, such as crossing traffic, can arise. Coordination involves forming an ad-hoc network in a region containing the conflict zone using, for example, vehicle-to-vehicle communications and developing a dynamic traffic control plan based on information about vehicles approaching the conflict zone. Instructions based on the dynamic traffic control plan are communicated to devices aboard vehicles in the ad-hoc network, which display one or more virtual traffic signals to the operators of the vehicles and/or control the vehicles (for example, in autonomous vehicles) in accordance with the dynamic traffic control plan, which may account for a priority level associated with one or more of the vehicles.

[0035] In some examples, the potential-travel-priority-conflict zone can include road intersections, such as a traditional road intersection, controlled-access roadway entrance- and exit-ramps, merging traffic lanes, and rail crossings and junctures, among others. For reasons that will be explained below, because the methods and systems include utilization of ad-hoc, vehicle-based networks, the potential-conflict zone need not be at a fixed location known prior to the occurrence of a travel-priority conflict, as is presumed with the placement of a traditional traffic light. Instead, the potential-conflict zone can be at any point on a travel route. For example, such travel routes can include, but are not limited to, a one-way street, a two-lane road with anti-parallel lanes, or even a parking lot. Also, in other examples, a potential-conflict zone can occur between a pedestrian and an automobile at an intersection, or at any point not at an intersection. In yet further examples, the potential-conflict zone can occur between aircraft in the air, on a taxi-way, or in some other area. In even further examples, the conflict zone can occur in areas not publicly accessible but still accessible by vehicular traffic, such as pedestrian zones, and warehouses that include both mobile industrial equipment and pedestrian traffic. Fundamentally, there is no limit to the locations at which a potential-conflict zone can be defined because the systems, methods, and software disclosed herein resolve conflicts as they arise, wherever they occur.

US 20150286219 A1 to Reichel; Michael et al. teaches coordinating the movements of autonomous vehicles when there is a conflict in reaching a destination, i.e. a vehicle is “blocking” the travel of an autonomous vehicle that would be obvious to combine with the references above in for example, the ABSTRACT:
“In a method for coordinating operation of motor vehicles driving fully automated, a trajectory described by a driving intervention is determined for each motor vehicle from status information of the motor vehicle, whereafter it is determined by an on-board vehicle system whether a coordination condition exists that requires coordination. If a coordination condition exists, trajectory data describing the trajectory are exchanged between the motor vehicles via a communication link through an on-board communication device and the trajectory is checked for conflicts caused by spatial and temporal overlap of the trajectories of at least two motor vehicles and/or because at least one of the motor vehicles did not reach its destination. If a conflict exists, the trajectory of a motor vehicle participating in the conflict is adjusted based on an arbitration rule evaluated by an arbitration device, whereafter the driving interventions described by the trajectory are performed by each motor vehicle.”

US-20030069665-A1 to Haag teaches an automated parking garage similar to Springwater above using pallets and numerous automated vehicles, i.e. “carrier modules 110”.

US 5425612 A to Ebstein teaches a historical automated parking garage similar to Springwater with automated trolleys 18 in for example, Fig. 6 and the ABSTRACT:
“An automatic power-driven apparatus is provided for storing objects, particularly motor vehicles. The apparatus comprises at least two vertically-arranged levels, each having a closed-circuit transit track provided with two longitudinal transit lanes, four rows of storage cells extending on either side of each transit lane, and at least one lift which is movable between a loading and/or unloading bay and each level, each of the lifts being arranged so that it takes up the same space as a storage cell. The apparatus further comprises, on each level, at least one self-driving trolley, and a trolley-guiding device for moving the trolleys along the transit track, each trolley being provided with devices for loading and unloading the objects.”

US 20080288104 A1 to Shani teaches an automated parking garage similar to Springwater with a distributed control system and methods that would be obvious to incorporated into the combination of Stefan above in for example the ABSTRACT:
“NOVELTY - The system has several mechanical elements for transporting an item between the delivery bay and a storage space. A distributed control system includes controllers each with a control program associated with one of the mechanical elements so that each controller runs the control program for controlling operation of the associated mechanical element. A network interconnects the controllers for communication among the controllers.”

US 20100185353 A1 to Barwick et al. teaches an automated parking garage having automated guided vehicle (hereinafter AGV) and method of arranging vehicles in a parking lot as shown in figures 16-19A-n, that would be obvious to use in the parking garage of Springwater in for example the ABSTRACT:
“A Variable Offset Positioning Antenna Array for Enhanced Guidance of Automated Guided Vehicles (AGVs) in automated warehousing or storage systems for automobiles or the like, includes two or more inductor coils producing output as a result of interaction with a guidance wire located in or near the surface of the floor which is energized by a frequency generator, and an on board programmable microprocessor which processes the coil output to determine an exact position of the antenna array relative to the guidance wire. In one embodiment, the antenna array enables an AGV to follow a guidance wire at an offset to the direction of travel in order to allow automated storage and retrieval systems to handle asymmetrical items, such as automobiles, more efficiently and cost effectively by decreasing the building space required for travel aisles, vertical conveyors and storage locations as well as decreasing total individual item processing time.”


US 20150175354 A1 KHARKOVER; Ilia teaches a modular storage system and method of arranging vehicles in a storage system that would be obvious to use to “effectively exploit” and arrange the vehicles in the “designated space” of the parking garage of Springwater “such that a construction of any arrangement of the cell units is performed to effectively exploit a designated space” in for example the ABSTRACT:
“A modular system for storage of cargo units, comprises: a plurality of pallets; a plurality of interconnected active cell units; each cell unit comprises an cell transporting mechanism; at least one active shuttle unit movable between the plurality of cell units; each shuttle unit comprises a shuttle transporting mechanism adapted to transport at least one pallet of the plurality of pallets to and from one of the plurality of cell units and to and from the at least one shuttle unit; a central controller adapted to control the operation of the cell and the shuttle transporting mechanisms, the operation of which is performed in an independent manner via the central controller such that a construction of any arrangement of the cell units is performed to effectively exploit a designated space.”


US 10121172 B2 to Hudson; Thomas G teaches an parking lot management system and method capturing image data and time of entry of a vehicle entering a parking lot and transmitting the image data and time data to a remote networked computer system that would be obvious to use to identify blocking vehicles in the parking spot of Stefan and the parking garage of Springwater as explained in for example the ABSTRACT:
“A parking lot management system and method may include capturing image data and time of entry of a vehicle entering the parking lot and transmitting the image data and time data to a remote networked computer system. A vehicle identification is determined from the image data. Time and image data of the vehicle exiting the parking lot is determined and transmitting the remote networked computer system. A parking violation is determined due to a parking time period expiring without the vehicle exiting the lot prior the parking period expiring. A violation notice is communicated to the person associated with the vehicle identified to be in violation. A parking kiosk adjacent the parking lot can be provided. The kiosk is coupled to the remote networked computer system and is configured to set parking time, calculate payment and receive payment.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL LAWSON GREENE JR whose telephone number is (571)272-6876.  The examiner can normally be reached on MON-THUR 7-5:30PM (EST) or via email at DanielL.GreeneJr@USPTO.GOV under the guidance of MPEP [R-09.2017] Section 502.03 Communications via Internet Electronic Mail (email) [R-07.2015].


Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on (571) 272-7298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL L GREENE/Examiner, Art Unit 3665                                                                                                                                                                                                        20220630